[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR AN ALLOWANCE TO PROSECUTE PENDENTE LITE (120)
The plaintiff is a homemaker without income except for pendente alimony which does not quite meet her monthly expenses as shown on her financial affidavit dated December 7, 2001. Her litigation expenses are not part of her monthly budget. She owes her current lawyer $28,365.51 as listed in said affidavit. Her assets as listed therein are illiquid.
The requested amount is $50,000. The request is found to be reasonable under the circumstances. If the award later needs adjustment the remedy will be found in the final orders entered as, part of the final judgment, (c.f. Tsamisis v. Tsamisis, 2001 WL56443).
The motion is granted. The defendant shall pay to the defendant $50,000 as an allowance to prosecute on or before December 31, 2000.
So Ordered.
HARRIGAN, J.T.R.